Title: From George Washington to Brigadier General Enoch Poor, 17 November 1778
From: Washington, George
To: Poor, Enoch


  
    Dear Sir
    Head Quarters Fredericksburg [N.Y.]17th November 1778
  

You are to march immediately upon the receipt hereof with your Brigade to Enfeild at which place I imagine the first division of the Convention troops will be arrived by the time you get there. It is intended that your Brigade shall guard them from thence to Fishkill by the inclosed Route. You will therefore enquire of the Officer who conducts the first division, into how many they are divided, that you may proportion your force accordingly. Be pleased to appoint a careful feild Officer to superintend each division. You may come on with the front yourself or wait to make any arrangements, as you may judge necessary. Colo. Bland of the 1st Regt of Dragoons went forward by my directions to meet the troops, He is to conduct them to the place of their destination in Virginia: But as he will be wanted to make some preparations for their accommodation thro’ Jersey and Pennsylvania he will leave them under your charge as far as Fishkill and come forward. He will communicate his instructions to you. I would advise you to send your heavy Baggage and Artillery with Pattersons and Learneds Brigades to Danbury. Upon your arrival at Fishkill, you will receive orders for the disposition of your Brigade for the Winter. I am Dear Sir Yr most obt Servt.
  
P.S. Upon reconsideration you will be pleased to send your Baggage and Artillery thro’ New Milford and Fredericksbg to Fishkill.
  
